Title: Memorandum on Allowances for Officers’ Quarters, 20 January 1757
From: Franklin, Benjamin
To: 


Jan. 20. 1757.
The Commissioners voted to allow the Officers of the King’s Forces, instead of Quarters
Quarters were demanded of the City of Philadelphia for a Number of Officers of the 1st Battalion of the Royal Americans and one Independent Company.
Billets were accordingly delivered out by the Mayor, on the Inns and other Publick Houses of the City, for the Number of Officers required.
The Officers express’d some Dissatisfaction with the Quarters assigned, as not being convenient or suitable to their respective Ranks. Private Gentlemen were dispos’d to take a Number of the Officers and accommodate them gratis in their own Houses; but the Officers to whom it was mention’d, declin’d accepting such Quarters as it would be laying themselves under an Obligation for a Matter to which they had an undoubted Right.
The Provincial Commissioners being inform’d of the Dissatisfaction of the Officers with their Quarters, and desirous that they should be agreably accommodated, propos’d to give Money in Lieu of Quarters, that every Officer might provide himself with such as he should approve of.


The Sums they propos’d to allow were
Per Week


For a Colonel’s Quarters
£1
0
0


For a Lieut. Colonel’s Do.

19
0


For a Major’s Do.

16
0


For a Captain’s Do.

9
–


For a Lieut.’s or Ensign’s Do.

6
–


For a Surgeon or Chaplain’s Do.

6
–


For a Quarter-master or Adjutant’s Do.

6
–


It was thought convenient Lodgings with Firing, and the other Necessaries in Quarters, (Provision only excepted) might easily be had in the City at these Rates. This Proposal was some Weeks since by the Commissioners laid before the Governor for his Approbation, and by him, communicated to the Officers. They have not yet express’d their Acceptance or Refusal of the Offer.
B Franklin
 Endorsed: Officers Quarters &c.